Citation Nr: 0513731	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  00-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a compensable rating for a left index finger 
crush injury residual scar.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1989 to May 1992, including service in Southwest Asia during 
the Persian Gulf War conflict.  This matter is before the 
Board of Veterans' Appeals (Board) from a March 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan which granted service 
connection for the left index finger scar, rated 
noncompensable.


FINDING OF FACT

Throughout the appeal period the veteran's left index finger 
scar has been manifested by no more than subjective 
complaints of minor numbness; it is well-healed and healthy 
appearing, and is not shown to produce any impairment of 
function.


CONCLUSION OF LAW

A compensable rating is not warranted for a left index finger 
crush injury residual scar.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118; Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (in effect prior to and from August 30, 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  A June 1999 statement of the case 
(SOC) outlined what was needed to establish entitlement to 
the benefit sought, and what the evidence showed.  Notice on 
the "downstream" issue of an increased initial rating via 
SOC was proper.  See VAOPGCPREC 8-2003 (Dec. 2003).  A March 
2004 letter advised the veteran to submit anything he had 
pertinent to the claim.  A December 2004 supplemental SOC 
(SSOC) provided notice of pertinent VCAA regulations, and 
reflected review of the claim under the revised criteria for 
rating skin disabilities.  The veteran has now received 
notice of everything necessary, and he and his representative 
have had ample opportunity to respond.  He is not prejudiced 
by any technical notice deficiency that may have occurred 
along the way.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service VA 
treatment records.  He has been afforded several VA 
examinations, most recently in May 2004.  No pertinent 
records outstanding have been identified.  VA's duty to 
assist is also met.  

Factual Basis

The veteran's service medical records show that a scar on the 
tip of his left index finger was noted on September 1991 
examination.  

On June 1998 VA orthopedic examination, a pale looking 
transverse scar was observed across the pulp of the distal 
phalanx of the left index finger.  Residual of laceration on 
the tip of the left index finger was diagnosed.  

On June 1998 VA neurological examination, sensory examination 
revealed substantially decreased sensation at the left finger 
tip.  

On May 2004 VA hand, thumb, and finger examination the 
veteran complained of minor numbness of the left index 
finger.  He indicated that this condition did not affect his 
daily living (including work), and that his grip strength was 
normal.  Examination of the veteran's left index finger 
showed that it looked straight in extension, with the distal 
phalanx appearing to be normal.  There was no tissue loss.  
The skin was healthy looking, contour was normal, and there 
was no deformity.  A two centimeter (cm.) fine, linear scar 
was noted over the distal pulp.  The scar was pale looking, 
not tender, and not adhesive.  The scar was slightly raised.  
Pinprick testing revealed slightly reduced sharpness; there 
was no tenderness to palpation.  Range of motion of the left 
index finger showed DIP (distal interphalangeal) joint motion 
from 0 to 80 degrees, PIP (proximal interphalangeal) joint 
motion from 0 to 100 degrees, and MP (metacarpal phalangeal) 
joint motion from 0 to 90 degrees.  Grip strength was strong.  
X-ray examination was normal.  Pushing, pulling, and writing 
testing were all normal.  The diagnosis was residual scar 
running across the distal pulp of the left index finger 
without any impairment of function.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating for the veteran's left index finger crush injury 
residuals is determined under the criteria for Diagnostic 
Code (Code) 7804 of VA's Rating Schedule.  Code 7804 provides 
a maximum 10 percent rating for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118 (effective prior to August 30, 2002).

Other potentially applicable codes include Code 7803, which 
provides that a 10 percent maximum rating is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
and Code 7805, which provides that scars may also be rated on 
the basis of any related limitation of function of the body 
part which they affect.  38 C.F.R. §  4.118 (effective prior 
to August 30, 2002).

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  From 
their effective date, the veteran is entitled to a rating 
under the revised criteria.  

Under the revised rating criteria, a 10 percent rating is 
warranted under Code 7804 for scars which are superficial and 
painful on examination.  Note (1) to this Code indicates that 
a superficial scar is one not associated with underlying 
tissue damage.  Under the revised Code 7803, a 10 percent 
rating is warranted for a superficial unstable scar.  Note 
(1) to this Code indicates that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Code 7805 remained unchanged.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.  

This case involves an appeal as to the initial rating 
assigned with the grant of service connection.  In such 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, it is not shown that the disability at 
issue varied in severity during the course of the appeal 
period.  Consequently, there is no evidentiary basis for 
"staged ratings" in this case.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Analysis

Considering the rating under criteria in effect prior to 
August 30, 2002, the Board notes that there is no question 
that the veteran's left index finger scar was neither tender, 
nor painful.  See May 2004 VA examination.  Thus, a 
compensable rating under the previous Code 7804 criteria is 
not warranted.  However, if the scar causes impairment of 
function, a compensable rating could potentially be warranted 
for such impairment.  No impairment of function due to the 
scar is shown (or alleged).  See May 2004 VA examination.  
Consequently, a compensable rating on that basis is not 
warranted.  Code 7805, In addition, the medical evidence does 
not show that the scar is poorly nourished or that it 
ulcerates repeatedly.  Hence, a compensable rating under the 
previous Code 7803 criteria also is not warranted.  

Considering the claim under the revised skin rating criteria 
(from August 30, 2002), the medical evidence does not 
establish that the left index finger scar is deep (or causes 
limited motion).  Hence, a compensable rating under Code 7801 
is not warranted.  As the scar does not begin to approximate 
144 square inches, a compensable rating under Code 7802 is 
not warranted.  

The competent (medical) evidence does not reflect symptoms 
that would warrant a compensable evaluation under any 
potentially applicable rating criteria, old or new.  The 
preponderance of the evidence is against the claim, and it 
must be denied.


ORDER

A compensable rating for a left index finger crush injury 
residual scar is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


